Citation Nr: 1102221	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip replacement.

2.  Entitlement to service connection for right hip replacement, 
including as secondary to left hip replacement.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Veteran previously was scheduled to attend a hearing at the 
RO before a Veterans Law Judge in May 2009; however, he cancelled 
this proceeding in advance of the scheduled hearing date.

This case was previously before the Board in June 2009 and was 
remanded for compliance with statutory notification requirements 
and for the Veteran to undergo a VA examination.  The RO has 
complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran had a left hip disorder that pre-existed service.

2.  The Veteran's pre-existing left hip disorder was aggravated 
during his period of service. 

3.  The Veteran's right hip disorder is secondary to his left hip 
disorder.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder 
have been approximated.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a right hip disorder, 
secondary to a left hip disorder, have been approximated.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the Claims

The Veteran contends that he entered service with a pre-existing 
hip disorder and this disorder was aggravated by his active 
service.  As a result of this aggravation, he underwent right and 
left hip replacements.  The Board finds that the Veteran had a 
hip disorder that preexisted service and the disorder was 
aggravated by service.  Accordingly, the Veteran's claims for 
service connection for right and left hip replacements are 
granted.     

The Veteran's service treatment records are missing and appear to 
have been lost in a July 1973 fire at the national personnel 
records center in St. Louis, Missouri.  The Court of Appeals for 
Veterans Claims (Court) has held that in cases where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the claim has been undertaken with this heightened duty in 
mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

Moreover, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Generally, a Veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2010).

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Analysis

As discussed above, the Veteran's service treatment records are 
not of record and development measures to obtain them have not 
been successful.  The records are presumed to have been destroyed 
during a fire at the NPRC in July 1973.

The Veteran has indicated that he has a congenital condition of 
left leg shortening and a hip disorder that preceded his entrance 
into service.  He explained that initially he was disqualified 
from military service because of left leg and hip problems.  He 
later drafted into service and was reclassified as being 
medically fit for entrance into service.  

The Veteran also submitted several lay statements from his 
sisters and wife that supported his claim that he experienced 
problems with his legs since he was young.  Moreover, the medical 
records support a finding that the Veteran has a congenital 
disorder of the legs and hip.  

Based on the evidence of record, with resolution of the doubt in 
favor of the Veteran, the Board finds that the Veteran's hip 
disorder preexisted his period of service.  

The Veteran underwent hip replacement surgery in 1980.  The 
discharge summary stated that the Veteran was severely disabled 
with degenerative joint disease secondary to an old slipped 
epiphysis.  Additionally, the Veteran submitted a letter from his 
physician, dated in April 2006, which states that the Veteran was 
taken into the military with a complaint of left hip pain.  The 
physician further stated that the Veteran's symptoms continued 
after his discharge and it was his opinion that the Veteran's 
time in service worsened his hip pain.  As a result, his hip 
deteriorated and he required a hip replacement.  

The Veteran underwent a VA examination in October 2009.  The 
examiner noted that the Veteran had bad hips and a left knee 
disorder since birth.  The examiner stated that he is unable to 
provide an opinion on whether the Veteran's disorder underwent a 
permanent worsening during service without resorting to 
speculation.  He further stated that without records, there is no 
objective baseline of how severe the Veteran's hip disorder was 
pre-military, during the military, and post-military.  The 
examiner noted that, subjectively, all joints had worsened post-
military.

With the resolution of the doubt in favor of the Veteran, the 
positive opinion by the Veteran's treating physician and the lay 
evidence of a pre-existing disorder, the Board finds that the 
Veteran had a hip disorder that pre-existed service that was 
aggravated by service.  Accordingly, the Veteran's claims for 
service connection for right and left hip replacements are 
granted.  


ORDER

Service connection for a left hip replacement is granted.

Service connection for a right hip replacement is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


